Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Allowable Subject Matter

Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Han et al (US 20180012123 A1) and PARK et al (US 20140067743 A1) are hereby cited as some pertinent prior arts. Figures 1-7 of Han teach a synapse network device which includes an array of field effect transistor (FET) devices having controllable channel resistance. Pre-neurons are coupled to the array to provide input pulses to the array on first terminals of the FET devices. Post-neurons are coupled to the array to receive outputs from the array on second terminals of the FET devices and provide feedback to the array on third terminals of the FET devices, wherein a state of the FET devices is indicated based upon signals applied to the FET devices. PARK is another pertinent art which teaches a synaptic semiconductor device comprising: a floating body as a short-term memory means formed of a first conductivity type semiconductor material and electrically isolated from the surroundings; a source and a drain formed of a second conductivity type semiconductor material opposite to the first conductivity type on both sides of the floating body with being separated from each other; a gate formed of a conductive material on a gate insulating layer formed on the floating body; and a long-term memory means formed at one side of the floating body not formed of the source, drain and gate.

 However, none of the above prior arts alone or in combination with other arts teaches a synstor, capable of providing analog signal processing, memory and learning functions of synapse, comprising: “an input electrode and an output electrode; a semiconducting channel connected between the input and output electrodes; at least one dielectric layer disposed adjacent to the semiconducting channel, the dielectric layer disposed adjacent to at least one side of the channel; a reference electrode disposed adjacent to the dielectric layer; and a charge storage material disposed within a portion of the dielectric layer; wherein at least a portion of the dielectric layer is disposed between the charge storage material and the semiconducting channel such that a voltage difference between the channel and the charge storage material must have a magnitude above a threshold value to drive charge through the at least one dielectric layer to the charge storage material to alter a net charge within the charge storage material in an analog mode; wherein  a combination of the input and output electrodes and the semiconducting channel between form at least one resistor, and the combination of the semiconducting channel, the dielectric layer, the charge storage material, and the reference electrode form at least one capacitor ” in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.



For these reasons, independent claims 1, 18 and 21 are allowed.
Claims 2-17 and 19-20 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813